Case: 2:20-cv-03331-SDM-KAJ Doc #: 35 Filed: 09/30/20 Page: 1 of 3 PAGEID #: 305



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DAVID PENICK,

                       Plaintiff,

        v.                                           Civil Action 2:20-cv-3331
                                                     Judge Sarah D. Morrison
                                                     Magistrate Judge Jolson

OHIO DEPARTMENT OF CORRECTIONS, et al.,

                       Defendants.

                                     OPINION AND ORDER

        This matter is before the Court on Plaintiff’s Motion to Allow Service without a Marshal

Form (Doc. 14), non-parties Jerome Wyckoff’s, Acen Fuller’s, and Thomas Smith’s Motions for

Discovery, Evidentiary Hearing, Appointment of Counsel, and Judicial Notice (Docs. 20, 21, 22);

and Plaintiff’s Motion for Leave of Court (Doc. 26). For the reasons that follow, Plaintiff’s Motion

to Allow Service (Doc. 14) is GRANTED in part and DENIED in part, and Plaintiff’s Motion

for Leave of Court (Doc. 26) is DENIED as moot. Finally, the Clerk is DIRECTED to STRIKE

the Motions of non-parties Wyckoff, Fuller, and Smith (Docs. 20, 21, 22).

   I.        BACKGROUND
        Plaintiff, a pro se prisoner currently incarcerated at Belmont Correctional Institution

(“BCI”) alleges he is at “high risk of death from COVID-19,” particularly because he is “disabled,”

and the institution allegedly inhibits proper social distancing for individuals like him in a

wheelchair. (Doc. 1-1 at 1). Roughly one month after filing his Complaint, Plaintiff filed a Motion

for Preliminary Injunction (Doc. 5), on which the Court ordered expedited briefing (Doc. 10). On

September 3, 2020, the Court, noting it was an opportune time to attempt to resolve this case

extrajudicially, appointed Kirsten R. Fraser as counsel for Plaintiff for the limited purpose of
Case: 2:20-cv-03331-SDM-KAJ Doc #: 35 Filed: 09/30/20 Page: 2 of 3 PAGEID #: 306




representing him at a court-scheduled mediation. (Doc. 18). Magistrate Judge Abel (ret.) agreed

to mediate this case, and the mediation is scheduled for October 6, 2020. (Doc. 27). As noted at

the September 21, 2020, telephonic status conference, the Court expects the parties to make the

most of this opportunity to resolve this case. And addressing some of the pending motions

beforehand will help the parties focus their efforts on this goal.

   II.      DISCUSSION
         Turning first to Plaintiff’s Motion to Allow Service on Annette Chambers Smith Without

a U.S. Marshal Form, (Doc. 14), Plaintiff states that does not have the proper paperwork and

requests that the Court either send him the correct forms or be permitted to serve Defendant Smith

without them. Plaintiff’s Motion (Doc. 14) is GRANTED in part and DENIED in part. Plaintiff

must comply with the proper service protocols, and the Court notes that the Clerk mailed Plaintiff

a blank summons and a blank United States Marshal Form on August 12, 2020. Nonetheless, to

ensure Plaintiff may perfect service in this case, the Clerk is DIRECTED to resend these

documents to Plaintiff. Next, Plaintiff moves to “reascert [sic] [his] request to proceed in forma

pauperis.” (Doc. 26). Because the Court already granted Plaintiff leave to proceed in forma

pauperis in this case, (Doc. 10), Plaintiff’s Motion (Doc. 26) is DENIED as moot.

         Additionally, as noted, three non-party BCI prisoners have filed motions for relief in this

case. (Docs. 20, 21, 22). It appears they are seeking to be joined as plaintiffs in this matter and

request relief pertaining to BCI’s handling of the COVID-19 pandemic. (See generally id.). These

individuals are not parties in this case, nor have they moved for joinder under Rules 19 or 20 of

the Federal Rules of Civil Procedure. And even if they had, this case is about Plaintiff’s

particularized grievances. In other words, the Court will not expand this case to include three other

individuals with different health concerns and grievances simply because they are inmates at the



                                                  2
Case: 2:20-cv-03331-SDM-KAJ Doc #: 35 Filed: 09/30/20 Page: 3 of 3 PAGEID #: 307




same institution as Plaintiff. The Clerk is DIRECTED to STRIKE these Motions (Docs. 20, 21,

22) as a result.

    III.      CONCLUSION
           For the foregoing reasons, Plaintiff’s Motion to Allow Service (Doc. 14) is GRANTED in

part and DENIED in part, and Plaintiff’s Motion for Leave of Court (Doc. 26) is DENIED as

moot. Finally, the Clerk is DIRECTED to STRIKE the Motions of non-parties Wyckoff, Fuller,

and Smith (Docs. 20, 21, 22).

           IT IS SO ORDERED.


Date: September 30, 2020                              /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 3
